Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s amendment filed on 09 April, 2021. Claims 1-20 are currently pending. Claims 1-20 are allowed. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach a method and corresponding system in which one or more processing devices of a software development system perform operations comprising the steps of providing, via a connection to a client device, a software development interface to the client device via the connection, the software development interface having a mode selection element, a software version menu element, and an element selection menu comprising a set of algorithm functions and a set of data objects; receiving, from the client device, a first source-selection input at the mode selection element, a first software version selection input at the software version menu element, and a second software version selection input at the software version menu element; receiving, from the client device, a flow path input connecting a first icon representing an algorithm function from the set of algorithm functions and a second icon representing a decision object from the set of data objects; setting, based on the first source-selection input, a decision engine to a test mode that causes the decision engine to operate on test  For these reasons claims 1, 8 and 15 are deemed to be allowable over the prior art of record, and claims 2-7, 9-14 and 16-20 are allowed by dependency.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691